Citation Nr: 0714780	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  94-46 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Is there a pending unadjudicated claim of entitlement to 
service connection for a psychiatric disorder in the 
veteran's August 1944 submissions?

2.  Entitlement to a rating in excess of 30 percent for 
psychoneurosis conversion type with headaches and vasomotor 
instability, from February 24, 1959, to March 8, 1994.

3.  Entitlement to an effective date earlier than March 22, 
1994, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June to August 1935, and 
from September 1942 to July 1944.

These matters are before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Board, in some manner or other, have addressed 
these issues in October 1996, September 2001, September 2003, 
and August 2005.  

In light of a May 2006 decision of the United States Court of 
Appeals for Veterans Claims (Court), this decision addresses 
only whether there is a pending unadjudicated claim of 
entitlement to service connection for a psychiatric disorder 
in the appellant's August 1944 submissions.  

This matter is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action that is required on his part.  

The issues of entitlement to a rating in excess of 30 percent 
for psychoneurosis conversion type with headaches and 
vasomotor instability, from February 24, 1959, to March 8, 
1994, and for entitlement to an effective date earlier than 
March 22, 1994, for the grant of a TDIU are deferred.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).




FINDING OF FACT

The veteran's August 12, 1944 claim raises the issue of 
entitlement to service connection for a psychiatric disorder; 
that claim was not adjudicated, and it remains pending.  


CONCLUSION OF LAW

The claim received on August 12, 1944, meets the criteria of 
an unadjudicated claim for entitlement to service connection 
for a psychiatric disorder.  38 C.F.R. §§ 3.151, 3.155 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a Veterans Administration Adjudication Form 526, received 
by VA on August 12, 1944, the veteran sought entitlement to 
service connection for "[n]erves in throat controlling heart 
have been injured and claimant is unable to have any 
strenuous physical activity.  Claimant's nervous system has 
been affected until he is unable to concentrate for any 
period of time."  

An August 1944 rating decision VA granted entitlement to 
service connection for both a carotid sinus syndrome and 
migraine, and assigned 30 and 20 percent evaluations, 
respectively.  

An August 1959 rating decision recharacterized the service-
connected "migraine and hypersensitive carotid sinus" as a 
"psychoneurosis conversion type with headache and vasomotor 
instability."  The rating decision also assigned a single 
rating and reduced the combined rating assigned from 50 to 30 
percent.

A July 2002 rating decision determined that the August 1944 
rating decision, which granted service connection and 
separate evaluations for carotid sinus syndrome and migraine 
headaches, but did not grant service connection for a 
psychoneurosis, was not clearly and unmistakably erroneous.  

In September 2003, the Board found that the August 1944 
rating decision was not clearly and unmistakably erroneous 
because there never was an adjudication on the question of 
entitlement to service connection for a psychoneurosis.  The 
appellant appealed to the Court.  

The Court, as part of a May 2006 decision, vacated and 
remanded the Board's September 2003 decision that there was 
no clear and unmistakable error in the August 1944 RO 
decision.  In so doing it directed the Board to first 
consider whether the appellant had presented a claim of 
entitlement to service connection for a psychoneurosis in his 
August 1944 submissions that to date remained unadjudicated.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

In light of the Court's May 2006 decision, the Board finds 
that the veteran's August 1944 claim, as quoted above, 
"reasonably" raised a claim for psychoneurosis.  As such, 
it remains unadjudicated.  

In reaching this decision the Board does not intimate any 
opinion as to the merits of the August 1944 claim of 
entitlement to service connection for a psychiatric disorder.  
Likewise, the Board takes this opportunity to note that 
should the RO deny the claim the veteran must perfect an 
appeal to the Board in accordance with 38 U.S.C.A. § 7105 
(West 2002) in order to preserve any right he may have to 
appellate review.


ORDER

An unadjudicated claim for entitlement to service connection 
for a psychiatric disorder was received by VA on August 12, 
1944.


REMAND

As the veteran's August 1944 submissions "reasonably" raise 
a claim of entitlement to service connection for a 
psychiatric disorder, that claim remains pending.  In light 
of the Court's May 2006 decision, this case "must be 
remanded" to the RO for a determination of the appellant's 
entitlement to service connection for a psychiatric disorder 
based on the 1944 application.  

Accordingly, the case is REMANDED for the following action:

After fully complying with the Veterans 
Claims Assistance Act of 2000 the RO must 
adjudicate the veteran's August 1944 claim 
of entitlement to service connection for a 
psychiatric disorder.  Thereafter, the RO 
must provide the appellant and his 
attorney appropriate notice of the 
decision made and, if appropriate, his 
appellate rights, to include what action 
he must take to perfect an appeal to any 
adverse determination which may be issued 
by the RO.  An appeal to any denial of 
service connection by the RO must be 
perfected in accordance with 38 U.S.C.A. 
§ 7105 in order to trigger appellate 
review by the Board. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


